United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3778
                                   ___________

Battlefield Center, L.P.;             *
Christopher Kersten,                  *
                                      *
             Appellants,              *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
National City Bank of the Midwest,    *
successor to Allegiant Bank,          * [UNPUBLISHED]
a corporation,                        *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: September 21, 2009
                                Filed: November 5, 2009
                                 ___________

Before WOLLMAN, HANSEN, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Battlefield Center, L.P. and Christopher Kersten, its sole partner (collectively
“Battlefield Center”), appeal the district court’s1 grant of summary judgment in favor
of National City Bank. We affirm.




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
       In its complaint, Battlefield Center asserted claims of breach of good faith and
fair dealing, tortious interference with a business relationship, fraudulent inducement,
and misrepresentation. After Battlefield Center dismissed its breach of good faith and
fair dealing claim, the district court granted summary judgment on the remaining
claims, holding that: (1) it would be improper to consider parol evidence where there
was no ambiguity in the settlement agreement or evidence to support Battlefield
Center’s claim of fraudulent or negligent inducement to enter into the settlement
agreement, (2) Battlefield Center had failed to provide evidence that a third party was
interested in refinancing its loans and, therefore, could not show tortious interference
with a business relationship, and (3) Battlefield Center could not prove its claims for
fraudulent inducement or negligent misrepresentation because Kersten was an
experienced business person who should have understood his obligations under the
settlement agreement.

       We review de novo the district court’s grant of summary judgment, viewing the
record in the light most favorable to the nonmovant. See Ballard v. Heineman, 548
F.3d 1132, 1135 (8th Cir. 2008) (while this court views evidence in light most
favorable to nonmoving party, nonmoving party must set forth specific facts showing
there is genuine issue of material fact for trial; “[m]ere allegations, unsupported by
specific facts or evidence beyond the nonmoving party’s own conclusions, are
insufficient to withstand a motion for summary judgment” (citation omitted)). Having
so reviewed the district court’s judgment, we agree with its thorough and well-written
decision.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-